DETAILED ACTION
1.	This is the first office action regarding application number 16/329220, filed on February 28, 2019, which is a 371 of PCT/ IB2017/054925, filed on August 11, 2017, which claims benefit of PLP.418503, filed on August 30, 2016. 
Notice of Pre-AIA  or AIA  Status


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of Poland on August 30, 2016. It is noted, however, that applicant has not filed a certified copy of the English translation of PLP.418503 application as required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.




The disclosure is objected to because of the following informalities:  Reference element 2 is described as both optical fiber and body. However, from the drawings element 2 seems to be optical fiber, not body..  
Appropriate correction is required.

Claim Interpretation





The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) "means of immobilizing the nozzle… and moving" in claim 13. Page 4, Summary of current application states that “The precise sliding movement of the adjacent body parts can be ensured by any suitable motor” hence under broadest reasonable interpretation any suitable motor is interpreted as capable of moving the body parts relative to one another while the nozzle part is not moved relative to the body part it is attached to.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.






Under broadest reasonable interpretation “laser light source” in claims 1, 3, 4, and 11 is interpreted as a waveguide/optical guide/tube that is delivering laser The laser light source 3 is made in the form of so called "fiber end", to which the laser light is supplied from the outside of the head 1 by the optical fibre 2.”
Under broadest reasonable interpretation “slidable” in claims 1, and 3 is interpreted as to have the capability to move easily according to the merriam-webster dictionary.
Under broadest reasonable interpretation “integrated” in claims 3, and 4 is interpreted as joined according to Oxford Languages.
Under broadest reasonable interpretation “bellows” in claim 5 is interpreted as a flexible corrugated element as an expansion joint according to Collins English dictionary.
Under broadest reasonable interpretation “optical system” in claims 1, 4, 6, 7, and 11 is interpreted as optical lens or transparent cover as described in Summary, Page 5 of the current application “The optical system may consist of one or more optical elements in the form of an optical lens.” “The first element of the optical system may be a transparent cover.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. It is not clear if at least one element of the optical system is placed in first and second body parts each. Or at least two elements of the optical system can be placed in either first or second body part.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, and 12 are rejected under 35 U.S.C. 102 as anticipated by Harnisch et al., US8314361 (hereafter Harnisch), because Harnisch was patented or described in a printed publication US 8314361  before the effective filing date of the claimed invention. 
Regarding claim 1, Harnisch teaches
“A Laser cutting head, comprising” (Fig. 1 and column 5, lines 30-35 teaches optical system 5 “includes a carriage 6, a laser cutting head 7, a deflection unit, and a collimator 12” corresponding to the laser cutting head in the present application.)
“a body ,” (the housing holding elements of optical system 5 in Fig. 1)
“a laser light source located at a first end of the body ,”(Fig. 1 teaches optical fiber 19 delivers the laser beam to the collimator and deflecting lens which are located at the first end of the optical system 5. “the light source is optically 
“a nozzle located at the other end of the body,”(nozzle 8 located at the other end of the body under head 7 as taught in Fig. 1)
“and an optical system located inside the body” (focus lens 9, deflection mirrors 11 in Fig. 1)
“between the laser light source and the nozzle in such a way that during operation a laser beam passes from the laser light source through the optical system and then the nozzle” (optical system 5 in Fig. 1 is located between optical fiber 19 and nozzle 8. Under broadest reasonable interpretation “during operation a laser beam passes” is interpreted as the optical system has the capability to pass a laser beam. Abstract teaches “a machining head for directing laser light towards a workpiece” )
“wherein the body comprises at least two body parts of the body” (beam guidance chamber 22 and cutting head 7 as in Fig. 1)
“which are slidable relative to each other”( The claimed element “slidable” is interpreted as capable of moving easily. Column 7, lines 15-20 teaches “An increased dynamics of the adjustment movements of laser cutting head 7 can be reached because the movements of laser cutting head 7 is decoupled from the   Fig. 1 and Column 6, lines 40-45 teaches “The chamber wall of beam guidance chamber 22 is formed by, e.g., a conventional bellows 23. Bellows 23 is connected at one end to deflection housing 10 and at the other end to laser cutting head 7. Bellows 23 can be extended and compressed in direction of the z-axis.” This teaches laser cutting head 7 can move relative to the deflection housing 10 in z-axis.)
“wherein with a mutual displacement of the two body parts, a position of the laser light source and/or the nozzle and/or the optical system is changed” (Column 7, lines 20-22 teaches “Specifically, exclusively laser cutting head 7 moves in direction of the z-axis during the adjustment movements.” Column 4, lines 10-16 teaches “In some embodiments, the collimator is fixed in the z-direction. Accordingly, movements in this direction are then executed exclusively by the machining head.”)
“and wherein, during use, a geometry of the laser beam inside the body is changed to achieve a desired focus of the laser beam on a surface of a workpiece.” (The laser beam is not part of the claimed structure. This element is interpreted as the cutting head has the capability to change any feature of the laser beam. Column 6, lines 24-30 teaches “Before the focusing lens, laser beam 21 can be considered to be a raw beam. Focusing lens 9 generates then the laser cutting 























Regarding claim 2, Harnisch teaches,
“wherein at least the two body parts are mutually displaceable along and/or across an optical axis of the body.” (Column 4, lines 10-16 teaches “In some embodiments, the collimator is fixed in the z-direction. Accordingly, movements in this direction are then executed exclusively by the machining head.” The collimator 12 and deflection housing 10 are fixed in position with respect to z-axis whereas bellows 23 moves head 7 in z-axis. )
Regarding claim 3, Harnisch teaches,
“wherein a first part of the two body parts of the body is integrated with the laser light source” ( The claimed element “integrated” is interpreted as joined. Fig. 1 teaches optical fiber 19 delivers the laser beam from laser source 20 to the collimator and deflecting lens which are located at the first end of the optical system 5. “the light source is optically connected to the input of the collimator via the optical fiber” as taught in column 3, lines 30-31.)
“and a second part of the two body parts of the body is integrated with the nozzle,”
“wherein the first part of the body is slidable relative to the second part of the body along and/or across an optical axis of the head” (The claimed element “slidable” is interpreted as capable of moving easily. Column 7, lines 15-20 teaches “An increased dynamics of the adjustment movements of laser cutting head 7 can be reached because the movements of laser cutting head 7 is decoupled from the remaining components of optical system 5.”  Fig. 1 and Column 6, lines 40-45 teaches “The chamber wall of beam guidance chamber 22 is formed by, e.g., a conventional bellows 23. Bellows 23 is connected at one end to deflection housing 10 and at the other end to laser cutting head 7. Bellows 23 can be extended and compressed in direction of the z-axis.” This teaches laser cutting head 7 can move relative to the optical system 5.)
“so as to provide a range of movement of the first part of the body required to achieve the desired focusing parameters of the laser beam on the surface of the workpiece.” (The laser beam is not part of the claimed structure. This element is interpreted as the cutting head has the capability to adjust the focus of the laser beam. Column 7, lines 3-7 teaches “To set the desired distance from the surface of the metal sheet to be machined, laser cutting head 7 performs an adjustment movement in direction of the z-axis before the start of the cutting operation.” It is 

    PNG
    media_image1.png
    770
    930
    media_image1.png
    Greyscale

Fig. 1 of Harnisch teaching laser head with two body parts
Regarding claim 4, Harnisch teaches 
“wherein at least the first part of the body is connected to the second part  of the body  by means of a flexible and hollow shielding member” 
“with a tight-sealed outer jacket” (Column 6, lines 45-48 teaches “ beam guidance chamber 22 is filled with cleaned air and is substantially hermetically sealed from the environment surrounding optical system 5.”)
“and a first opening with a first rim sealed to the first part of the body opposites to the a part of the first part integrated with the laser light source and a second opening with a second rim sealed to the second part of the body integrated with the nozzle” (Fig. 1 and Column 6, lines 40-45 teaches “The chamber wall of beam guidance chamber 22 is formed by, e.g., a conventional bellows 23. Bellows 23 is connected at one end to deflection housing 10 and at the other end to laser cutting head 7.” Column 6, lines 45-48 teaches “beam guidance chamber 22 is filled with cleaned air and is substantially hermetically sealed from the environment surrounding optical system 5.”)
“wherein during operation the first part of the body is moved relative to the second part  of the body along and/or across the optical axis  of the head” (The claimed element “during operation” is interpreted as the different parts of the body have the capability to move relative to one another. Column 7, lines 15-20 teaches “the movements of laser cutting head 7 is decoupled from the remaining components of optical system 5.”  This teaches the optical system 5 can be moved 
“with ensured sealing from the surroundings of an inner space of the head between the laser light source and a first element of the optical system, viewed from a laser light source side.” (Fig. 1 teaches housing 10 enclosing deflecting mirrors 11.)

    PNG
    media_image2.png
    653
    710
    media_image2.png
    Greyscale

Fig. 3 of Harnisch teaches flexible bellows 23 connecting two body parts 7 and 5
























Regarding claim 5, Harnisch teaches,
“wherein the hollow flexible shielding member  is made in  a form of  flexible bellows” (Fig. 1 and Column 6, lines 40-45 teaches “The chamber wall of 
Regarding claim 6, Harnisch teaches,
“wherein at least two elements of the optical system are positioned respectively in the first part and the second part (It is not clear if at least one element of the optical system is placed in first and second body parts each. Or at least two elements of the optical system can be placed in either first or second body part. The claimed element is interpreted as any part of the head body can have at least one optical element. Fig. 1 teaches focusing lens 9 in cutting head 7 and deflecting mirror in optical system 5. Abstract teaches “the machining head including one or more focusing optics that are arranged in the optical beam path”. )
Regarding claim 12, Harnisch teaches,
“A laser cutter comprising” (Abstract teaches devices for laser machining)
“the laser cutting head according to claim 1.” ( similar scope to claim 1 and therefore rejected under the same argument.)
Claim Rejections - 35 USC § 103



























In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harnisch as applied to claims 1-6 above, and further in view of  RU 134099U1 (hereafter '099).
Claim 6 is rejected as being unpatentable over Harnisch as discussed above.
Harnisch does not teach gas conduit in the second body part. 
‘099 teaches a laser cutting head comprising lens and nozzle. ‘099 teaches,
“wherein the second part  of the body comprises also a connector for connecting a compressed gas conduit and  at least one opening in the second body part tight-sealed to the  connector,”  (Abstract in the attached machine translation teaches “the second housing chamber contains a protective a window with a holder, inside of which a shaper of the auxiliary gas flow is installed with a gap in the form of a hollow insert so that one of its ends is located near the protective window, and the second is near the inlet for supplying auxiliary gas.” Page 5, paragraph 3 and Fig. 2 of the attached machine translation teaches gas conduit 4, and the gap 14 which is connected to conduit 4 in one end and chamber 2 on the other end. Fig. 1 teaches that gas conduit 4 is tight sealed.) 
“wherein, during operation, a stream of a compressed gas prevents a deposition of impurities on a surface of the first element  of the optical system or a protection glass, as viewed from a nozzle  side,” (The claimed “during operation” is interpreted as the head having capability to use gas to clean the optical system. The gas itself is not part of the claimed structure. The claim recites intended use of gas stream. Page 5, paragraph 3 and Fig. 2 of the attached machine translation teaches “In order for the auxiliary gas stream to reach the surface of the protective window 11, uniformly cool it and reliably isolate it from particles of contaminants flying from the laser cutting area in the opposite direction to the 

    PNG
    media_image3.png
    768
    1004
    media_image3.png
    Greyscale


Fig. 2 of ‘099 teaches gas conduit 4, shaper 13 to direct gas flow to glass window 11 and gas flow path to nozzle opening 3
“and then escapes through the nozzle outside the head towards the optical axis of the head.” (Page 6, paragraph 1 and Fig. 2 of the attached machine 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the gas flow former 13, gap 14 and opening 4 of ‘099 to modify the head 7 of Harnisch. One of ordinary skill in the art would have been motivated to do so in order to “uniformly cool .. and reliably isolate” the optical system “from particles of contaminants flying from the laser cutting area in the opposite direction to the radiation propagation direction” as taught by ‘099 in Page 5, paragraph 3.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harnisch as applied to claims 1-6 above, and further in view of  RU 134099U1 (hereafter '099) and further in view of Johnson et al. , US 20100282725 (hereafter Johnson).
Claim 7 is rejected as being unpatentable over Harnisch in view of ‘099 as discussed above. However, Harnisch in view of ‘099 does not teach replaceable nozzle.
Johnson teaches a slidable laser cutting head with a nozzle. Johnson teaches
“wherein the nozzle (6) is made as replaceable.” (Paragraph [12] teaches “The nozzle is preferably demountably attached to a nozzle holder which is secured to the distal end of the sleeve.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to make the nozzle of Harnisch in view of ‘099 replaceable as taught by Johnson. One of ordinary skill in the art would have been motivated to do so in order to replace the nozzle when it brakes as taught in Paragraph [24] of Johnson.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harnisch as applied to claims 1-6 above, and further in view of  RU 134099U1 (hereafter '099) and further in view of Johnson et al. , US 20100282725 (hereafter Johnson) and further in view of Bierman et al., US 6359256 (hereafter Bierman).
Claim 8 is rejected as being unpatentable over Harnisch in view of ‘099 and further in view of Johnson as discussed above. 
Johnson teaches,
“wherein the nozzle is detachably connected to the second part of the body with a possibility of centering or moving perpendicularly to the optical axis of the head and/or along the optical axis of the head,” (The claimed “possibility of centering or moving” is interpreted as having the capability to center the nozzle with the head axis. Paragraph [12] teaches “The nozzle is preferably demountably attached to a nozzle holder which is secured to the distal end of the sleeve.” Paragraph [25] teaches “In normal use of the laser head shown in the drawing, it is coupled to a laser cutting apparatus (not shown) such that the axis of the head and hence the nozzle is vertical.”)
However, Harnisch in view of ‘099 and Johnson does not teach replacing the nozzle with a nozzle of different parameters.
Bierman teaches a replaceable lens holder and nozzle. Bierman teaches
“and when operated the nozzle is automatically replaced with nozzle with other parameters, in particular with other dimensions of an opening  of the nozzle  and other nozzle length  along the optical axis of the head.” (The claimed “operated” is interpreted as being capable since the specification does not .” Column 1, line 33-40 teaches “it is, in particular, also frequently necessary to change the focal length of the focusing optical system, the nozzle diameter, the nozzle type etc., thus giving rise to the need to change the focusing optical system and the cutting nozzle.” )
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the replaceable nozzle of Harnisch in view of ‘099 and Johnson to automatically replace it with a different nozzle as taught by Bierman. One of ordinary skill in the art would have been motivated to do so in order to change the focal length of the optical system as taught by Bierman in Column 1, lines 33-40. 
Claim 10, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harnisch as applied to claims 1-6 above, and further in view of  RU 134099U1 (hereafter '099) and further in view of Johnson et al. , US 20100282725 (hereafter Johnson) and further in view of Bierman et al., US 6359256 (hereafter Bierman).
Claim 9 is rejected as being unpatentable over Harnisch in view of ‘099 and further in view of Johnson and Bierman as discussed above. 
Regarding claim 10, Johnson teaches
“wherein the head comprises a fixings necessary for attachment of the head to a laser cutter for moving and positioning the head along a reference system axis.”  (The claimed elements “laser cutter” and its “reference system” are not part of the claimed structure. Paragraph [17] of Johnson teaches “The proximal end of the sleeve 8 engages an adaptor 14 which is of a configuration which enables it to be connected to a given commercially available laser cutting apparatus of sufficient power to make a given cut.”)

















































It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add fixings for attaching the head to a laser cutter as taught by Johnson to the cutting head of modified Harnisch. One of ordinary skill in the art would have been motivated to do so in order to use the cutting head with a commercially available laser as taught by Johnson in paragraph [17]. 
Regarding claim 11, Johnson teaches
“wherein the nozzle is centerable relative to the optical axis of the head by immobilizing at least the nozzle with respect to the reference system axis, and moving relative to the reference system axis of at least that a part of the body, to which the nozzle is slidably attached and/or moving the laser light source relative to the optical system and/or the nozzle” (Paragraph [17] and Fig. of Johnson teaches that the body 6 slides within sleeve 8. The optical axis is adjusted by moving the body 6. Paragraph [12] teaches “The nozzle is preferably demountably attached to a nozzle holder which is secured to the distal end of the sleeve.” Paragraph [25] teaches “In normal use of the laser head shown in the drawing, it is coupled to a laser cutting apparatus (not shown) such that the axis of the head and hence the nozzle is vertical.” The claimed “reference system axis” is not part of the claimed structure of cutting head.)
Regarding claim 13, Johnson teaches
“wherein the nozzle is centerable relative to the optical axis of the head by means of immobilizing the nozzle relative to the reference system axis, and moving relative to the reference system axis of a part of the body to which the nozzle is slidably attached, or of another part of the body by means of one or more drives of the laser cutter responsible for movement of the head in one or more axes of the reference system axis.” (The claimed elements “laser cutter”, “drives” and “reference system axis” are not part of the claimed laser cutting head. Paragraph [17] and Fig. of Johnson teaches that the body 6 slides within sleeve 8. 

    PNG
    media_image4.png
    797
    900
    media_image4.png
    Greyscale

Fig. of Johnson teaches replaceable nozzle 4, fixing 14 to attach to a laser cutter, and movable body 7
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ogawa et al. , US 5298716
Morishita et al., US 6124565
Shinya et al., JP 2015193033
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341.  The examiner can normally be reached on Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FAHMIDA FERDOUSI/Examiner, Art Unit 3761          

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761